Title: From Thomas Jefferson to Horatio Gates, 13 December 1784
From: Jefferson, Thomas
To: Gates, Horatio



Dear General
Paris Dec. 13. 1784.

I duly received the letter you were so good as to write me from New York. We have here under our contemplation the future miseries of human nature, like to be occasioned by the ambition of a young man, who has been taught to view his subjects as his cattle. The pretensions he sets up to the navigation of the Scheld would have been good if natural right had been left uncontrouled. But it is impossible for express compact to have taken away a right more effectually than it has the Emperor’s. There are numbers here (but not of the cabinet) who still beleive he will retract. But I see no one circumstance on which to found such a belief. Nothing has happened but what he must have foreseen and calculated on. And in fact all his movements indicate war. The Dutch are truly animated and ready to place their existence on the stake now contended for. The spring which brings genial happiness to all other beings will probably open the sluices of calamity on our wretched fellow creatures on this side the Atlantic. France, Holland, Prussia and Turkey, against the two empires I think will be an overmatch. England will be neuter from interest as well as impotence. The disposition of her inhabitants is very unfriendly to us. It remains to see whether their ministers suffer themselves to be led by passion also. I think it probable we shall go over there for a short time. An American vessel (a Virginian) has been lately taken by a frigate of the emperor of Morocco, who has five of them cruising in the Atlantic. This brig had just left Cadiz. Our trade to Portugal, Spain, and the Mediterranean is annihilated unless we do something decisive. Tribute or war is the usual alternative of these pirates. If we yeild the former, it will require sums which our people will feel. Why not begin a navy then and decide on war? We cannot begin in a better cause nor against a weaker foe. You will have heard that the E. of Shelburne is made Marquis of Lansdown and Ld. Temple Marquis of Buckingham. There is no appearance however of the former coming into the ministry which seems absolutely firm.
I am with great esteem Dear General Your friend & servt,

Th: Jefferson

